718 S.E.2d 147 (2011)
STATE of North Carolina
v.
Juan Cabrera FLORES.
No. 400P09-2.
Supreme Court of North Carolina.
October 6, 2011.
Linda Kimbell, Assistant Attorney General, for State.
Juan Cabrera Flores, for Flores, Juan Cabrera.
C. Colon Willoughby, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of September 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 6th of October 2011."